PER CURIAM:
Loria Ann Patterson appeals the magistrate judge’s order approving a discovery plan relating to her claims under the Equal Pay Act (No. 02-1502). She also appeals the district court’s order setting a trial date (No. 02-1503). We dismiss the appeal for lack of jurisdiction because the orders are not appealable. This court may exercise jurisdiction only over final orders, 28 U.S.C. § 1291 (1994), and certain interlocutory and collateral orders. 28 U.S.C. § 1292 (1994); Fed.R.Civ.P. 54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 69 S.Ct. 1221, 93 L.Ed. 1528 (1949). The orders here appealed are neither final orders nor appealable interlocutory or collateral orders.
We dismiss the appeals as interlocutory. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED.